Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule for decision upon stipulation, upon the basis of which I find that export value, as defined in section 402a (d), Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the rubber gloves, etc., involved and that such value, in each case, is the appraised *411unit values, less the item of 2 per centum inspection fees, as stated on the invoices.
Judgment will issue accordingly.